IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF JUVENILE                  NOT FINAL UNTIL TIME EXPIRES TO
JUSTICE,                                FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D14-3007
v.

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed December 12, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

John Milla, Assistant General Counsel, Department of Juvenile Justice, Tallahassee,
for Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel A. Perrone, Assistant Attorney
General, Tallahassee, for Respondent.


WOLF, J.

      The Department of Juvenile Justice filed a petition for writ of certiorari seeking

review of an order entered by a circuit court judge concerning juvenile cases before

that judge. The order required that “if the Department of Juvenile Justice ultimately

recommends probation versus commitment in the PDR [predisposition report], the

PDR must also include the restrictiveness level recommendation that would meet the

child’s needs if the Court . . . determines the child is to be committed.” We find this
order contravenes section 985.433, Florida Statutes, by combining the two-step process

set forth in subsections 985.433(6) and (7). See B.K.A. v. State, 122 So. 3d 928, 929

(Fla. 1st DCA 2013) (finding there is a “two-part process for juvenile dispositions, as

set out in section 985.433(6) and (7), Florida Statutes”); J.B.S. v. State, 90 So. 3d 961,

968 (Fla. 1st DCA 2012) (finding the court properly “structured the proceeding as a

two-step process in compliance with sections 985.433(6) and (7)(b)”). By contravening

the statute, the circuit court judge violated the separation of powers doctrine and

thereby acted in excess of his jurisdiction. See State, Dep’t of Juvenile Justice v. Soud,

685 So. 2d 1376, 1378-80 (Fla. 1st DCA 1997). While the Legislature may want to

consider whether combining the current two-step process would be more efficient, that

is the prerogative of the Legislature, not the circuit court. Accordingly, we GRANT the

petition for writ of certiorari and QUASH the order.

THOMAS and WETHERELL, JJ., CONCUR.




                                            2